Name: 79/179/EEC: Commission Decision of 23 January 1979 authorizing Ireland not to apply Community treatment to blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized) or woven, for women, girls and infants, falling within subheading ex 60.05 A II or ex 61.02 B of the Common Customs Tariff (NIMEXE codes 60.05-22, 23, 24, 25; 61.02-78, 82, 84), originating in India and in free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-15

 Avis juridique important|31979D017979/179/EEC: Commission Decision of 23 January 1979 authorizing Ireland not to apply Community treatment to blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized) or woven, for women, girls and infants, falling within subheading ex 60.05 A II or ex 61.02 B of the Common Customs Tariff (NIMEXE codes 60.05-22, 23, 24, 25; 61.02-78, 82, 84), originating in India and in free circulation in the other Member States (Only the English text is authentic) Official Journal L 040 , 15/02/1979 P. 0035 - 0036****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 23 JANUARY 1979 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO BLOUSES AND SHIRTBLOUSES , KNITTED OR CROCHETED ( NOT ELASTIC OR RUBBERIZED ), OR WOVEN , FOR WOMEN , GIRLS AND INFANTS , FALLING WITHIN SUBHEADING EX 60.05 A II OR EX 61.02 B OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.05-22 , 23 , 24 , 25 ; 61.02-78 , 82 , 84 ), ORIGINATING IN INDIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/179/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 17 JANUARY 1979 BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO BLOUSES AND SHIRT-BLOUSES , KNITTED OR CROCHETED ( NOT ELASTIC OR RUBBERIZED ), OR WOVEN , FOR WOMEN , GIRLS AND INFANTS , FALLING WITHIN SUBHEADING EX 60.05 A II OR EX 61.02 B OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.05-22 , 23 , 24 , 25 ; 61.02-78 , 82 , 84 ), ORIGINATING IN INDIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN INDIA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT INDIA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS , ALTHOUGH THE IMPORTS WHICH GAVE RISE TO THE APPLICATION SUBMITTED WOULD APPEAR TO BE AN ISOLATED OPERATION , THEY ARE NEVERTHELESS LIKELY , IN VIEW OF THE SUBSTANTIAL VOLUME OF THE IMPORTS , TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN INDIA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 7 JANUARY 1979 : // // CCT HEADING NO // DESCRIPTION // // EX 60.05 A II OR EX 61.02 B ( NIMEXE CODES 60.05-22 , 23 , 24 , 25 ; 61.02-78 , 82 , 84 ) // BLOUSES AND SHIRT-BLOUSES , KNITTED OR CROCHETED ( NOT ELASTIC OR RUBBERIZED ), OR WOVEN , FOR WOMEN , GIRLS AND INFANTS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN IRELAND FOR THE IMPORTATION OF THESE PRODUCTS FROM INDIA OR UNTIL 30 SEPTEMBER 1979 WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 23 JANUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT